DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopfer et al (US 2015/0179013 A1) in view of Demmeler et al (US 2020/0140129 A1) and further in view of Schmitz et al (US 2016/0217640 A1).

Regarding Claim 1, Dopfer teaches a system for processing output of at least one count sort machine (60), as illustrated in figures 1b, 1c and 2, and as mentioned at paragraph 35, comprising: at least one movement mechanism, i.e., robot (31), as mentioned at paragraph 40, and gripper (9), as illustrated in figures 1a, 1c, 2 and 3 and as mentioned at paragraphs 33, 35 and 36, for example; at least one data source, i.e., memory (5, 102), as mentioned in paragraph 36, fifth sentence, third sentence from the bottom and last sentence and paragraph 37, for example; and at least one controller, i.e., gripper controller (8), as illustrated in figure 3 and as mentioned at paragraph 36 and control unit (62), as mentioned at paragraph 43, that:
receives data from the at least one data source (5, 102) regarding cash box documents, as mentioned at paragraph 34, noting in particular the first and second sentences, provided to the at least one count sort machine, i.e., apparatus (60) for processing value documents/banknotes, as mentioned at paragraph 35.
Regarding Claim 1, Dopfer does not expressly teach at least one controller that determines a combination of the cash box documents for an output container using the data, noting the sensing of the separator cards; and
operates the at least one movement mechanism to move at least a portion of the cash box documents from the at least one count sort machine to the output container based on the combination.

Regarding Claim 1, Dopfer does not expressly teach, but Demmeler teaches at least one controller (27), as mentioned at paragraph 23, first sentence, i.e., “the apparatus has a control device which is adapted to link identification data of the value documents, with which the container has been filled by the filling station, with identification data of the container in a database”, and as mentioned at paragraph 45, that 
determines a combination of the cash box documents for an output container using the data, noting the sensing of the separator cards, as mentioned at paragraph 45, first sentence, i.e., “apparatus 1 preferably has a control device 27 which is adapted to link identification data of the value documents 2, which were processed by the value document apparatus 30 and filled into the containers 3 at the filling station 40, with identification data of the respective containers 3 in a database (not shown)”; and
operates the at least one movement mechanism, i.e., the robot (41), as illustrated in figure  1, for example, to move at least a portion of the cash box documents from the at least one count sort machine (30) to the output container (3) based on the combination, as mentioned at paragraphs 23 and 45.
at least one controller that determines a combination of the cash box documents for an output container using the data, noting the sensing of the separator cards; and
operates the at least one movement mechanism to move at least a portion of the cash box documents from the at least one count sort machine to the output container in fulfillment of the combination, as taught by Demmeler, in Dopfer’s document processing system for the purpose adding a process and system for filling document containers to the system for receiving and processing document containers, thus enabling complete processing of value documents.   
Regarding Claim 1, Dopfer does not expressly teach
wherein the combination is based on one or more of the following:
an aggregate value of documents;
an aggregate number of documents;
an aggregate number of a currency denominations; and 
deposit requirements.
Regarding Claim 1, Regarding Claim 1, Dopfer does not expressly teach, but Schmitz teaches
wherein the combination is based on one or more of the following:
an aggregate value of documents, as mentioned at paragraph 22, second sentence, i.e., “[u]pon accounting, a total value of the value documents of the deposit is established”;
an aggregate number of documents, noting that the aggregate value of documents is easily convertible into a count of the number of documents;
an aggregate number of a currency denomination(s), as mentioned at paragraph 22, last sentence, i.e., “in such a way that it brings to account the at least two sub-stacks of the value document number of each value-document type as established for each deposit”; and 
deposit requirements, as mentioned at paragraph 23, second sentence, i.e., “the sorted-out reject value documents of different sub-stacks that belong to the same deposit and were inserted into the same value-document container  or into different containers are sorted out into the same reject pocket”.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the combination is based on one or more of the following:
an aggregate value of documents;
an aggregate number of documents;
an aggregate number of a currency denominations; and 
deposit requirements, as taught by Schmitz, in Dopfer’s currency handling system, for the purpose of accounting and reconciling deposits processed by the system.
Regarding Claim 2, Demmeler teaches wherein the at least one movement mechanism, i.e., transport device (8), as illustrated in figure 1, includes a conveyor, noting that the abstract mentions “a transport device which is adapted to convey the container removed from the container stack...”, noting that paragraph 39 mentions “the filled container 3 is set down again on the transport element 8 by the lifting element 9 and is conveyed by the latter to a closing device 10”.
Regarding Claim 4, Demmeler teaches wherein the at least one controller moves the portion of the cash box documents after the portion of the cash box documents is banded, as mentioned at paragraph 5, i.e., “the value documents output in the output pocket…can be present there as loose value documents or in the form of banded value document stacks”.  See also paragraphs 2, 25, 26 and 39. 
Regarding Claim 5, Dopfer teaches wherein the combination includes: a first number of a first currency denomination, i.e., the first batch of documents associated with a first separator document/element (101); and
a second number of a second currency denomination, i.e., a second batch of documents associated with a second separator document (101), noting the separator element locations x1, x2, x3, as mentioned at second sentence, paragraph 37, for example.
wherein the combination is associated with an aggregate currency value, as mentioned at paragraph 34, i.e., the first two sentences, which state “the container 100 has a data carrier 102, e.g., an RFID transponder, in which information items about the value documents 1 contained in the container are stored” and “[t]hese comprise e.g. information items about the depositor of the respective value document stack and, where applicable, about the number or total value of the value documents”.
Regarding Claim 7, Dopfer teaches wherein the at least one controller (8, 62)  communicates the combination to at least one machine readable storage medium (102) associated with the output container (100), as mentioned at paragraphs 34-37.
Regarding Claim 8, Dopfer teaches a system for processing output of at least one count sort machine (60), comprising: at least one movement mechanism, i.e., robot (31) and gripper (9);
at least one sensor, i.e., mechanical sensor (2) or image sensor, as mentioned at second to last sentence; and at least one controller (8, 62) that:
uses data regarding cash box documents provided to the at least one count sort machine to determine a combination of the cash box documents for an output container using the data, as mentioned at paragraph 38, last five sentences;
uses the at least one sensor, i.e., mechanical sensor (2) or image sensor, to identify at least a portion of the cash box documents output by the at least one count sort machine, as mentioned at paragraph 38; and
operates/operating the at least one movement mechanism (41, 42) to move the portion of the cash box documents from the at least one count sort machine to the output container in fulfillment of the combination, as mentioned at paragraphs 44 and 45, for example, and 
Schmitz teaches
wherein the combination is based on one or more of the following:
an aggregate value of documents, as mentioned at paragraph 22, second sentence, i.e., “[u]pon accounting, a total value of the value documents of the deposit is established”;
an aggregate number of documents, noting that the aggregate value of documents is easily convertible into a count of the number of documents;
an aggregate number of a currency denomination(s), as mentioned at paragraph 22, last sentence, i.e., “in such a way that it brings to account the at least two sub-stacks of the value document number of each value-document type as established for each deposit”; and 
deposit requirements, as mentioned at paragraph 23, second sentence, i.e., “the sorted-out reject value documents of different sub-stacks that belong to the same deposit and were inserted into the same value-document container  or into different containers are sorted out into the same reject pocket”.
wherein the at least one sensor (2) comprises a camera, i.e., an imaging sensor, as mentioned at paragraph 38, last two sentences.
Regarding Claim 10, official notice is taken that it would have been obvious to have provided an optical character recognition unit in Dopfer’s system so that the at least one controller identifies the portion of the cash box documents using optical character recognition performed on at least one image of the portion of the cash box documents obtained via the camera, as an alternative to a barcode reader that reads the identification off the container, as mentioned at paragraph 16.
Regarding Claim 10, note that since Applicant has not addressed the taking of official notice in the Remarks received 9/8/21, the taking of official notice with regard to Claim 10 is considered to be accepted fact.
Regarding Claim 11, Dopfer teaches wherein the at least one controller (8, 62) identifies the portion of the cash box documents by identifying at least one currency denomination associated with the portion of the cash box documents, noting the separator elements (x1, x2, x3) are identified by the controller and denote the denomination/currency of the value documents, as mentioned at paragraphs 34-38, for example.
Regarding Claim 12, Demmeler teaches wherein the at least one controller identifies the portion of the cash box documents by identifying at least one serial number associated with the portion of the cash box documents, at paragraph 45, 
Regarding Claim 13, Demmeler teaches wherein the at least one controller identifies the portion of the cash box documents by identifying at least one security feature associated with the portion of the cash box documents, noting that a serial number, as mentioned at paragraph 45, is considered to be a security document.
Regarding Claim 14, official notice is taken that wherein the at least one security feature includes at least one of: an infrared strip; or an ultraviolet strip are common security features and common alternatives to serial numbers on value documents.
Regarding Claim 14, note that since Applicant has not addressed the taking of official notice in the Remarks received 9/8/21, the taking of official notice with regard to Claim 14 is considered to be accepted fact.
Regarding Claim 15, see rejection of Claims 1 and 8, above.
wherein the at least one controller uses at least one locking mechanism to lock the output container after the output container contains the combination, as mentioned at paragraphs 13, 14 and 55.
Regarding Claim 17, official notice is taken that it would have been obvious to have the at least one controller identifies the portion of the cash box documents by determining which of a number of output ports of the at least one count sort machine output the portion of the cash box documents.
Regarding Claim 17, note that since Applicant has not addressed the taking of official notice in the Remarks received 9/8/21, the taking of official notice with regard to Claim 17 is considered to be accepted fact.
Regarding Claim 18, see rejection of Claim 13, above.
Regarding Claim 19, Demmeler teaches wherein the at least one machine readable element comprises at least one barcode.
Regarding Claim 20, see rejection of Claim 6, above. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dopfer et al (US 2015/0179013 A1) in view of Demmeler et al (US 2020/0140129 A1), further in view of Schmitz et al (US 2016/0217640 A1) and further in view of Kobayashi (US 2017/0246745 A1). 

Regarding Claim 3, Dopfer teaches the system as described above.

Regarding Claim 3, Dopfer does not expressly teach wherein the at least one movement mechanism includes a linear robot.

Regarding Claim 3, Dopfer does not expressly teach, but Kobayashi teaches a linear robot as an alternative to a single arm robot, as mentioned at paragraph 52.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the at least one movement mechanism includes a linear robot, as taught by Kobayashi, in Dopfer’s system in place of a single arm robot, as an alternative robot type depending upon the space and location requirements of the robot with respect to the output location of the banknotes and the containers.  

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.  
Applicant asserts that Schmitz does not expressly teach the claim limitations “at least one controller that…determines a combination of the cash box documents for an output container using the data wherein the combination is based on one or more of the following: an aggregate value of documents; an aggregate number of documents; an aggregate number of each currency denomination; and deposit requirements”.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Further, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant asserts that the combination of Dopfer, Demler and Schmitz does not teach the limitations as recited above.  However, Applicant attacks the references individually where the combination of their teachings is the basis of the rejection. 

Dopfer teaches the system for processing output of at least one count sort machine (60), as illustrated in figures 1b, 1c and 2, and as mentioned at paragraph 35, comprising: at least one movement mechanism, i.e., robot (31), as mentioned at paragraph 40, and gripper (9), as illustrated in figures 1a, 1c, 2 and 3 and as mentioned at paragraphs 33, 35 and 36, for example; at least one data source, i.e., memory (5, 102), as mentioned in paragraph 36, fifth sentence, third sentence from the and at least one controller, i.e., gripper controller (8), as illustrated in figure 3 and as mentioned at paragraph 36 and control unit (62), as mentioned at paragraph 43, that:
receives data from the at least one data source (5, 102) regarding cash box documents, as mentioned at paragraph 34, noting in particular the first and second sentences, provided to the at least one count sort machine, i.e., apparatus (60) for processing value documents/banknotes, as mentioned at paragraph 35.
Since Demmeler teaches the details of at least one controller 27, as mentioned at paragraph 23, using “identification data of the respective containers 3 in a database”, as mentioned at paragraph 45, i.e which enables operation of the at least one movement mechanism, the robot 41, as illustrated in figure 1, it then would have been obvious to have used the information described by Schmitz on which to base the operation of Dopfer’s controller to if not place the separators to separate the batches based upon the data, to also remove and place the batches according to said data, as is typical in the field of banknote sorting, since an aggregate value of the documents, an aggregate number of documents, an aggregate number of a currency denomination(s) and deposit requirements are all typical sorting parameters used in the financial industry to track a customer’s banknotes for deposit into a particular bank account. 
Note also that Demmeler’s, Dopfer’s and Schmitz’ taught apparatus’ all have solid state controller’s which are able to handle digital data inputs.  Note also that Schmitz’ aggregate value of documents, aggregate number of documents, aggregate number of currency denominations and deposit requirements are all considered to be 
Although Applicant asserts that “it is not the deposit amount that drives the Schmitz gripper”, as mentioned at Remarks, p. 7, seventh and eighth lines from the bottom, the conclusion that the separators TE1 and TE2 in figure 1a of Schmitz “that ultimately determine which value documents the gripper removes from the container 100 as opposed to one or more of the following: an aggregate value of documents, an aggregate number of documents, an aggregate number of each currency denomination, and deposit requirements” is erroneous and is a misreading of Schmitz.  Paragraphs 56-58 read as follows.
[0056] The separating elements TE1 and TE2 can be positioned variably along the container to enable the size of the storage regions to be adapted to differently sized value-document stacks. For this purpose, the separating elements TE1, TE2 can be put in at different places of the container 100, where the container wall has corresponding slots. For removal of the value documents there is employed a gripper 9 which is lowered into the container 100 to remove the respective value-document stack of a storage region. The container 100 has an identification ID1 by which the container is uniquely identifiable. Said identification ID1 is marked e.g. by a bar code.
[0057] Optionally, the container 100 has a data carrier 102, e.g. an NFC chip, in which information about the value documents 1 contained in the container are stored. Said information can be read out from the NFC chip wirelessly using a corresponding reader.
Said information comprises e.g. information about the type of container, about the depositor of the respective value-document stack and, where applicable, about the number or the nominal value of the value documents of the respective value-document stack. In the data carrier 102 there can also be stored the beginning and end positions of the deposits, which are formed by the separating elements TE1. Optionally, there can also be stored in the data carrier the position of the separating element TE2, which does not form a beginning or end position of a deposit. Said information can have been stored in the data carrier 102 e.g. upon filling of the container with value documents, e.g. upon machine filling of the container, or upon manual filling of the container, e.g. by the depositor of the value documents, or at the preparation location 50 of an apparatus 60 for value-document processing, cf. FIG. 3a.
Emphasis provided. 
In other words, the banknotes are sorted by a sorting machine (60) as illustrated in figures 1b and 4, for example, which then obtains the banknote information through controller (62), as mentioned at paragraph 62, last sentence, i.e, “[t]he gripper control 8 can regularly inform the value document processing apparatus 60, in particular, its control 62, via the interface 13 about which value document stacks the gripper 9 has already inserted from the container 100 into the input pocket 61 and which it has not inserted, i.e., which are still located in the container 100 at the respective time”.  This at least implies that the controller knows the banknote information and directs the gripper to grip and move them accordingly.

First, the controller of the processing device tracks the values and denominations of each deposit stack in a batch for deposit.  This information is linked to the container identification as well as the location of the separators and stored with a bar code or on an NFC chip attached to the container.  Therefore, it is not the separator that controls the gripper, but the banknote tracking information generated by the processing/sorting 
Note also that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167.  

Also note again that paragraphs 22-24 and 37 of Schmitz teaches as follows.

[0022] For each of the deposits the resultant value-document number of each value-document type present in the respective deposit is established, e.g. a numerical value for the respective value-document type. Upon accounting, a total value of the value documents of the deposit is established therefrom. For automatically bringing to account the different deposits that have been processed by the value-document processing apparatus, the respective deposit is brought to account automatically on the basis of the resultant value-document number of each value-document type present. The accounting device is configured for bringing a deposit to account, in the case when the value documents of said deposit were divided into at least two sub-stacks that were inserted into the same or into different containers, in such a way that it brings to account the at least two sub-stacks of the value documents of said deposit jointly on the basis of the value-document number of each value-document type as established for said deposit.
[0023] Reject value documents that were rejected upon checking of the value documents are sorted out by the value-document processing apparatus into a reject pocket of the value-document processing apparatus. In so doing, the sorted-out reject value documents of different sub-stacks that belong to the same deposit and were inserted into the same value-document container or into different containers are sorted out into the same reject pocket. Preferably, said reject value documents of the same deposit are post-processed jointly in one working step, in particular at a time before the contemplated deposit is automatically brought to account.
[0024] After the processing of the value documents of a contemplated deposit, as soon as value documents of another deposit are to be checked by the value-document processing apparatus, the value-document processing apparatus switches automatically to an operating mode for rejects post-processing of the reject value documents of the contemplated deposit. The switch to the rejects operating mode is effected in particular 
[0037] The insertion of the value documents can be carried out using a gripper, which removes one value-document stack/sub-stack after the other from the respective container and inserts them into an input pocket of the value-document processing apparatus. The gripper can be part of an input module of the apparatus or part of a self-driving transport vehicle which transports the containers to the value-document processing apparatus. The value-document processing apparatus can be informed from outside, e.g. by the gripper control of the gripper, at what time the latter has inserted all sub-stacks of the contemplated deposit into the input pocket of the value-document processing apparatus.

Emphasis provided.

Therefore, it would have been obvious to have reversed the procedure and to have placed the banknotes for a particular deposit into the container from the document processor (60) by gripper (9), placed the separators after a particular amount of banknotes have been placed with the location of the amounts, denominations and value of the banknotes and their particular location between particular separators, all stored in the NFC chip for later retrieval to therefore guide the gripper (9) for removal of the banknotes accordingly.  

Therefore, Claims 1-20 remain rejected.

Conclusion


Green ‘601 is cited as teaching robot (42) as illustrated in figures 1 and 31, for example.  See also paragraphs 30, 89, 118-120 and 157.

Uemizo ‘566 is cited as teaching a robot (600) that is controlled by controller (1100) to “control the amount, size or number of bill bundles moved into the bill storage case 10” as mentioned at paragraphs 240 and 247, for example.

Hagen ‘687 is cited as teaching a robot (112) as illustrated in figure 1-1, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 25, 2022